internal_revenue_service number release date index number ------------------------ ------------------- ---------------------------------- ---------------------------------------- ------------------------------ ---------------------- ------------------------------------ department of the treasury washington dc person to contact ------------------------ id no ------------- telephone number --------------------- refer reply to cc ita b05 plr-101194-08 date date legend taxpayer ------------------------------------------------------------------ ------------------------------------------------------------------ ------------------------------------------------------------ ---------------------------------- non-profit corporation --------------------------------------------------------------------------------- historic building -------------------------- dear ------------- this responds to a letter dated date requesting a private_letter_ruling under sec_168 of the internal_revenue_code code regarding whether certain property is tax-exempt_use_property facts non-profit corporation qualifies for federal_income_tax purposes as a sec_501 organization non-profit corporation owns a four-story building listed in the national register of historic places historic building in which it operates a visual arts college non-profit corporation plans to transfer the historic building to taxpayer a for-profit plr-101194-08 limited_liability_company taxpayer will substantially rehabilitate the historic building and will claim rehabilitation tax_credits under sec_47 of the code as part of the rehabilitation project taxpayer intends to construct a new four-story building addition directly adjacent and connected to the historic building planning for and construction of the addition has been an inherent component of the rehabilitation of the historic building the configuration of the floors and doorways of the addition were specifically designed to integrate the historic building and the addition including passageways between the two structures the actual construction of the addition will take place at substantially the same time as the historic rehabilitation of the historic building and both are being managed by the same developer after the rehabilitation and construction projects are completed the taxpayer will lease a portion of the historic building and the addition back to the non-profit corporation ruling requested taxpayer asks for a ruling that the addition and the historic building will be treated as part of the same project and therefore as one property for purposes of the 35-percent threshold test of sec_168 of the code law analysis sec_168 of the code defines the term tax-exempt_use_property in the case of nonresidential_real_property to mean that portion of the property leased to a tax- exempt entity in a disqualified_lease under sec_168 the term disqualified_lease means any lease of the property to a tax-exempt_entity but only if i part or all of the property was financed directly or indirectly by an obligation the interest on which is exempt from tax under sec_103 and such entity or a related_entity participated in such financing ii under such lease there is a fixed and determinable price purchase or sale option which involves such entity or a related_entity or there is the equivalent of such an option iii such lease has a term in excess of years or iv such lease occurs after a sale or other transfer of the property by or lease of the property from such entity or a related_entity and such property has been used by such entity or a related_entity before such sale or other transfer or lease under sec_168 property will be considered tax-exempt_use_property only if the portion of the property leased to tax-exempt entities in disqualified leases is more_than_35_percent_of_the_property 35-percent threshold test sec_168 provides that improvements to a property other than land shall not be treated as a separate_property for purposes of sec_168 plr-101194-08 sec_1_168_j_-1t q a-6 of the temporary income_tax regulations provides that the phrase more_than_35_percent_of_the_property means more than percent of the net rentable floor space of the property the net rentable floor space does not include the common areas of the building regardless of the terms of the lease for purposes of the 35-percent threshold test two or more buildings will be treated as separate properties unless they are part of the same project in which case they will be treated as one property two or more buildings will be treated as part of the same project if the buildings are constructed under a common plan within a reasonable_time of each other on the same site and will be used in an integrated manner see also the deficit_reduction_act_of_1984 h_rep_no pt 98th cong 2d sess s prt no vol 98th cong 2d sess taxpayer asserts in its ruling_request that in determining whether the 35-percent threshold test has been met the addition should be counted as part of the same property as the historic building under sec_168 of the code in our view the taxpayer’s facts and representations support treating the historic building and the addition as part of the same project because the renovation of the historic building and construction of the addition will be under a common plan within a reasonable_time of each other on the same site and the addition will be used in an integrated manner with the historic building first the addition will be directly adjacent and connected to the historic building in addition the construction of the addition is being conducted as part of the same common plan as the renovation of the historic building planning for and construction of the addition has been an inherent component of the rehabilitation of the historic building configuration of the floors and doorways of the addition were specifically designed to integrate the two buildings and passageways between the two structures are included in the construction plans consequently we think that the addition is constructed on the same site as the historic building further the construction of the addition will take place at substantially the same time as the rehabilitation of the historic building moreover both are being managed by the same developer furthermore these buildings will be used in an integrated manner we therefore conclude that the historic building and the addition are part of the same project and that this project constitutes the property for purposes of applying the percent threshold test of sec_168 conclusions based on the facts and representations made by the taxpayer we conclude as discussed more fully above that the addition and the historic building will be treated as part of the same project and therefore as one property for purposes of the 35-percent threshold test of sec_168 of the code plr-101194-08 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically we make no determination as to the application of the percent threshold test of sec_168 of the code to the project this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely william a jackson branch chief branch income_tax accounting cc
